Exhibit 10.1 Equity Purchase Framework Agreement Equity Purchase Framework Agreement This Equity Purchase Framework Agreement (the “Agreement”) was entered into on October 28, 2014 by and among the following parties in Shanghai: Party A ( Purchaser ) : Xinwei Solar Power Engineering ( Suzhou ) Co., Ltd. ( 新维太阳能电力工程 ( 苏州 ) 有限公司 ) Domicile: 66 Huan Fu Road, Suzhou Industrial Park Party B 1 ( Transferor 1 ) : Zhong Jun Hao ( 钟俊浩 ) Party B2 ( Transferor 2 ) : Li Jin ( 李谨 ) Party B3 ( Transferor 3 ) : Tong Ling Hong Xin Ling Xiang Investment Partnership ( 铜陵鸿鑫领享投资合伙企业 ) ( limited partnership ) Party B4 ( Transferor 4 ) : Shanghai Yi Ju Sheng Yuan Investment Center ( 上海易居生源股权投资中心 ) ( limited partnership ) Party B5 ( Transferor 5 ) : Shanghai Nine C ity Investment Holding ( Group ) Ltd. ( 上海九城投资控股 ( 集团 ) 有限公司 ) Party B6 ( Transferor 6 ) : Shanghai Yi Ju Sheng Quan Equity Investment Center ( 上海易居生泉股权投资中心 ) ( limited partnership ) Party B7 ( Transferor 7 ) : Shanghai Panshi Investment Co., Ltd. ( 上海磐石投资有限公司 ) Party B1 , Party B2 , Party B3 , Party B4 , Party B5 , Party B6 and Party B7 are hereinafter collectively referred to as “ Party B ” , Transferor 1 , Transferor 2 , Transferor 3 , Transferor 4 , Transferor 5 , Transferor 6 and Transferor 7 are hereinafter collectively referred to as the “Transferor”. Party B3 , Party B4 , Party B5 , Party B6 and Party B7 are collectively referred to as the “PE Transferor” . Party C ( Target Company ) : Shanghai All-Zip Metal Roofing System Co., Ltd. ( 上海亚泽新型屋面系统股份有限公司 ) Domicile: Nanxing Road, Jinhui Town, Fengxian District, Shanghai Equity Purchase Framework Agreement The following framework agreement was entered into by all parties after amicable discussion under the principles of mutual cooperation and mutual benefits: Purchaser The associates specified by Xin Wei Solar Power Electric Engineering (Suzhou) Co., Ltd. (
